COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00009-CR


Ex parte Ramone Coleman                §    From County Criminal Court No. 9

                                       §    of Tarrant County (1163456)

                                       §    March 5, 2015

                                       §    Per Curiam

                                       §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM